UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4798
SAT-DARSHAN SINGH KHALSA, a/k/a
Edward Francis Hendricks,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-171)

                      Submitted: April 30, 2002

                       Decided: June 3, 2002

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Katherine Nicholson, Greensboro, North Carolina, for Appel-
lant. Anna Mills Wagoner, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. KHALSA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sat-Darshan Singh Khalsa appeals his conviction after a condi-
tional plea of guilty to possession with intent to distribute heroin in
violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B) (West Supp. 1999 &
Supp. 2001), and possession of a firearm during a drug trafficking
crime in violation of 18 U.S.C.A. § 924(c)(1)(A)(i) (West 2000).
Khalsa challenges the denial of his motion to suppress evidence
obtained during an allegedly illegal stop at the Greensboro, North
Carolina, train station.

   Khalsa contends that the police officers did not possess sufficiently
reliable information to warrant an investigatory stop. The district
court held that Khalsa’s encounter with the police was not a detention
or a stop. We review the district court’s factual findings on a denial
of a suppression motion for clear error and its legal conclusions de
novo, United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992),
construing the evidence in the light most favorable to the party who
prevailed below. United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998). The encounter at issue occurred in a public area, the train
platform, and two plain clothed officers with concealed weapons
identified themselves and asked to speak to Khalsa while another offi-
cer waited at a distance. Khalsa agreed to speak with the officers. On
these facts, we conclude this was not an investigatory stop under
Terry v. Ohio, 392 U.S. 1 (1968). See Florida v. Royer, 460 U.S. 491,
497 (1983); United States v. Mendenhall, 446 U.S. 544, 553-54
(1980).

   Khalsa further contends his consent to the search of his baggage
was involuntary because the investigating officer did not respond to
his inquiry regarding his right to refuse consent to a search of his bag-
gage; he raises this claim under the Fifth Amendment as interpreted
in Miranda v. Arizona, 384 U.S. 436 (1996). The police are not
                       UNITED STATES v. KHALSA                        3
required to inform investigative subjects of their rights prior to seek-
ing consent to search. See Ohio v. Robinette, 519 U.S. 33, 39 (1996).
Khalsa’s argument does not demonstrate clear error in the district
court’s ruling, after the hearing on the motion to suppress, that Khalsa
consented to the search of his bags. Rusher, 966 F.2d at 873; see
Schneckloth v. Bustamonte, 412 U.S. 218, 249 (1973).

   Accordingly, we affirm the district court’s order denying Khalsa’s
motion to suppress. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid in the decisional process.

                                                           AFFIRMED